         Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA


         -against-                              No. 96-CR-515 (LAP)

                                                        ORDER
CLARENCE HEATLEY,
                       Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Defendant Clarence Heatley’s December

9, 2019, pro se motion to reduce his sentence pursuant to the

First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018).       (See dkt. no. 654.)      The Government opposed

the motion.     (See dkt. no. 656.)        For the reasons below, Mr.

Heatley’s motion is DENIED.

I. Background

     The Court assumes familiarity with the facts of the case

and summarizes only the facts relevant to Defendant’s current

motion.1

     In December 1997, Mr. Heatley and others were charged in a

multi-Count Eleventh Superseding Indictment related to their

participation in the “Preacher Crew” racketeering enterprise.




     1 Unless otherwise specified, the following facts are drawn
from the Government’s moving papers, which, importantly,
Defendant does not dispute.


                                       1
         Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 2 of 6



On February 5, 1999, Defendant pleaded guilty to more than sixty

Counts, including: (1) Counts One and Two related to Mr.

Heatley’s participation in the Preacher Crew’s affairs, in

violation of 18 U.S.C. § 1962(c) and (d) (the “RICO Offenses”);

and (2) Counts Forty-Six through Fifty-Six pertaining to Mr.

Heatley’s participation in a continuing criminal enterprise

involving narcotics, in violation of 21 U.S.C. § 848(a), (b),

(c) and (e)(1)(A) (the “Section 848 Offenses”).            On June 4,

1999, the Court sentenced Defendant to the mandatory term of

life imprisonment--primarily related to his activities

pertaining to at least thirteen murders--plus an additional 225

years.

     On December 9, 2019, the Court received Defendant’s “Motion

to Reduce Sentence Pursuant to the First Step Act of 2018.”

(Dkt. no. 654.)      Mr. Heatley seeks a reduction in his sentence

for both the RICO Offenses and the Section 848 Offenses.2

Defendant asserts that the RICO Offenses and Section 848

Offenses constitute “covered offenses” eligible for sentence




2 (Dkt. no. 654 at 1.) Defendant only challenges his conviction
under 21 U.S.C. § 848(b), (id.), but the Court notes that Mr.
Heatley was convicted of violations of 21 U.S.C. § 848(a), (b),
(c) and (e)(1)(A). Because the Court liberally construes the
submissions of a pro se defendant “to raise the strongest
arguments they suggest,” the Court will interpret Defendant’s
motion as seeking relief from all of his § 848-related
convictions. Triestman v. Federal Bureau of Prisons, 470 F.3d
471, 474 (2d Cir. 2006).


                                       2
        Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 3 of 6



reduction.    (Id.)    The Government opposed the motion.        (Dkt. no.

656.)

II. Legal Standard

     “[T]he court may modify an imposed term of imprisonment to

the extent otherwise expressly permitted by statute or by Rule

35 of the Federal Rules of Criminal Procedure.”           18 U.S.C.

§ 3582(c)(1)(B).      Section 404(b) of the First Step Act

authorizes, on a defendant’s motion, “a court that imposed a

sentence for a covered offense” to “impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.”            First

Step Act, § 404(b), 132 Stat. at 5222; e.g., United States v.

Holloway, 956 F.3d 660, 661 (2d Cir. 2020) (“18 U.S.C.

§ 3582(c)(1)(B) . . . provides the correct framework for

consideration of a motion for a reduction of a term of

imprisonment under the First Step Act.”).

     Sections Two and Three of the Fair Sentencing Act,

respectively, increased the minimum quantity of crack cocaine

base that triggers mandatory minimum sentences and eliminated

the mandatory minimum sentences for simple possession.            See Fair

Sentencing Act, Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372,

2372 (2010).     Section Two amended Section 841(b)(1) of the

Controlled Substances Act, 21 U.S.C. § 841(b)(1), and Section

960(b)of the Controlled Substances Import and Export Act, 21


                                      3
      Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 4 of 6



U.S.C. § 960(b), by “increas[ing] the quantities of crack

cocaine that must be charged and proven beyond a reasonable

doubt to trigger certain statutory ranges.”        United States v.

Fletcher, 997 F.3d 95, 96 (2d Cir. 2021).        Section Three

“eliminated the 5-year mandatory minimum sentence for simple

possession of crack cocaine” under the Controlled Substances

Act, 21 U.S.C. § 844(a).     Fletcher, 997 F.3d at 96.

III. Discussion

     Because Defendant did not cite a specific section of the

First Step Act in his motion--but did reference United States v.

Maupin--the Court construes this motion for a reduction of

sentence under Section 404 of the First Step Act of 2018.              See

§ 404, 132 Stat. at 5222; see also United States v. Maupin, No.

19-6817, 2019 U.S. App. LEXIS 27180, at *9-10 (4th Cir. 2019)

(holding on appeal that statutory penalties associated with

certain violations of RICO may be modified by the Fair

Sentencing Act when the statutory maximum penalty is set because

of a cocaine base quantity).

     For the Court to reduce Mr. Heatley’s sentence under

Section 404 of the First Step Act, Defendant’s conviction must

involve a “covered offense.”      § 404(a)-(b), 132 Stat. at 5222.

“Covered offenses” include “those for which the statutory

penalties were modified by sections 2 or 3 of the Fair

Sentencing Act.”   United States v. Martin, 974 F.3d 124, 138 (2d


                                    4
       Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 5 of 6



Cir. 2020).    The First Step Act’s “explicit reference to

sections 2 or 3 of the Fair Sentencing Act demonstrates that the

First Step Act permits a sentencing reduction only to the extent

that sections 2 or 3 of the Fair Sentencing Act would apply,”

i.e., would have altered the applicable statutory penalties.

Id.

      Mr. Heatley is not eligible for a sentence reduction

because he was not convicted of a covered offense under the

First Step Act, § 404(a), 132 Stat. at 5222.          As discussed, the

Fair Sentencing Act increased the minimum quantity of crack

cocaine base in Section 841(b)(1) of the Controlled Substances

Act and Section 960(b) of the Controlled Substances Import and

Export Act.    As the Government correctly identifies, both Mr.

Heatley’s RICO and Section 848 convictions did not involve crack

cocaine.   (See dkt. no. 656 at 4.)       As a result, Defendant’s

statutory penalties would not have differed had the Fair

Sentencing Act been in effect at the time of Mr. Heatley’s

convictions.    See, e.g., Martin, 974 F.3d at 138.        The First

Step Act provides him no help.

      The court in Maupin held that a RICO offense involving

crack cocaine may be reduced under the First Step Act, “provided

that the defendant's statutory maximum was increased to life as

a result of a racketeering activity involving cocaine base that

would no longer carry a maximum penalty of life imprisonment.”


                                     5
         Case 1:96-cr-00515-LAP Document 721 Filed 06/14/21 Page 6 of 6



Maupin, 2019 U.S. App. LEXIS 27180, at *9-10.            As shown above,

however, the Court confronts nothing similar here.             Moreover,

even if Mr. Heatley had been convicted of a covered offense, his

sentence would not be practically impacted; Defendant would

still face a mandatory life sentence because of his additional

conviction for the murders in aid of racketeering.             (Dkt. no.

656 at 2.)     Consequently, Mr. Heatley’s motion must be denied.

IV. Conclusion

     For the foregoing reasons, Mr. Heatley’s motion for a

reduction in sentence under the First Step Act [dkt. no. 654] is

DENIED.     The Clerk of the Court shall (1) close the open motion

and (2) mail a copy of this order to Mr. Heatley.

SO ORDERED.

Dated:       June 10, 2021
             New York, New York


                                           _____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge




                                       6
